ROBERT P. SMITH, Jr., Judge.
Substantial competent evidence supports the deputy commissioner’s finding that Northcutt’s heart attack was compensable by the standard of Victor Wine & Liquor, Inc. v. Beasley, 141 So.2d 581 (Fla.1962). On this record the deputy commissioner could properly have concluded that climbing a 20-foot stack of plywood in lieu of a ladder, while installing wiring, produced an unusual strain or exertion in an identifiable effort not routine to Northcutt’s usual work. On the cross-appeal, it appears that the deputy ¡prematurely ruled on a question of apportioning attorney’s fees, Section 440.34, Florida Statutes (1978 Supp.), which was reserved by stipulation for a further evidentiary hearing. Also undisposed of is claimant’s claim for interest and penalties.
AFFIRMED in part, REVERSED in part.
BOOTH, J., and WOODIE A. LILES (Ret.), Associate Judge, concur.